DETAILED ACTION
The Amendment filed August 23rd, 2021 has been entered and fully considered. Claims 1-11, 13-16, 24-32, 34-35 and 38-42 remain pending in this application. Claims 1-11, 24-26, 28 and 30-32 are withdrawn and claims 12, 17-23, 33, 36 and 37 are cancelled. Claims 13, 27, 38 and 42 have been amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22nd, 2021 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-16, 34-35, and 38-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/012,203 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to a medical device or apparatus including a structure capable of expanding from a contracted state to an expanded state and including a plurality of similar interactive elements.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Election/Restrictions
While it appears Applicant has attempted to change the status of traversal (see Applicant’s Remarks, page 8), there is no mechanism for changing the originally elected status of traversal at this point in prosecution. Applicant is directed towards Applicant’s Response to Election/Restriction filed February 2nd, 2021 for Applicant’s election without traverse of Species C, Fig. 4.
Claims 36 and 37 were withdrawn from further consideration for being drawn to nonelected species (i.e. Species A and H). 
See Final Office Action mailed June 23rd, 2021 for further explanation of withdrawal of claims 36 and 37. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-16, 34, 38 and 40-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De La Rama et al., (hereinafter ‘De La Rama’, WO 2014/113612).
Regarding independent claim 13, De La Rama discloses (Figs. 33-37) a flexible catheter structure (tip portion                                 
                                    
                                        
                                            10
                                        
                                        
                                            K
                                        
                                    
                                    )
                                     
                                
                            comprising: an elongated shaft (see Figs. 33-37); a flexible substrate (tip portion                                
                                     
                                    
                                        
                                            10
                                        
                                        
                                            K
                                        
                                    
                                    )
                                
                             (see [0091 for flexible array; [0103] for nitinol) wherein the flexible substrate (tip portion                                 
                                    
                                        
                                            10
                                        
                                        
                                            K
                                        
                                    
                                    )
                                     
                                
                            is coupled with a distal end of the elongated shaft (see Figs. 33-37) and is configured to have an expanded state and a collapsed state (see Figs. 48A-48F; see [0102] for compressed and expanded configuration), the flexible substrate (tip portion                                 
                                    
                                        
                                            10
                                        
                                        
                                            K
                                        
                                    
                                    )
                                     
                                
                            comprising: a plurality of struts (longitudinally-extending arms 188, 190, 192, 194) extending substantially parallel relative to a longitudinal axis of the elongated shaft (as best illustrated in Figs. 33-35), and an end support (distal member ‘button’ 202) 
Regarding claim 14, De La Rama discloses (Figs. 33-37) wherein the pattern on the flexible substrate (tip portion                                 
                                    
                                        
                                            10
                                        
                                        
                                            K
                                        
                                    
                                    )
                                
                             includes one of the plurality of interactive elements (microelectrodes 196) arranged in a plurality of longitudinal lines that extend from a distal end to a proximal end (proximal bushing 206) of the elongated shaft (Figs. 33-37), a plurality of rows of the interactive elements (196) that are circumferentially disposed about an axis and longitudinally spaced apart of interactive elements centered about an axis (Figs. 33-37), and at least some of the plurality of interactive elements (196) arranged in a grid (Figs. 33-37). It is noted that the claim is written in the alternative. 
Regarding claim 15, De La Rama discloses (Figs. 33-37) wherein the plurality of interactive elements (microelectrodes 196) are electrically connected by a plurality of conductive traces (see Fig. 15 and [0076], for individual lead wires 98 extending longitudinally through the catheter shaft and connecting with each of the microelectrodes 18; also see claim 32), wherein the plurality of conductive traces are electrically connected to a power source. De La Rama teaches microelectrodes capable of performing unipolar or bipolar ablation ([0092]), therefore it naturally follows that the lead wires connected to the microelectrodes are electrically connected to a power source in order to provide ablation. 
Regarding claim 16, De La Rama discloses (Figs. 33-37) wherein the interactive elements (microelectrodes 196) further comprise one or more of an energy delivery element ([0092], microelectrodes 196 can be used to perform monopolar or bipolar ablation and it is possible to drive ablation current between microelectrodes 196 the enlarged electrodes 198, 200), a thermocouple, a diagnostic element (also see [0092] for mapping and navigation), a therapy element, a drug element, a 
Regarding claim 34, De La Rama discloses (Figs. 33-37) wherein each of the plurality of interactive elements (microelectrodes 196) are electrically coupled by one or more conductive traces to a power source (see Fig. 15 and [0076], for individual lead wires 98 extending longitudinally through the catheter shaft and connecting with each of the microelectrodes 18; also see claim 32). De La Rama teaches microelectrodes capable of performing unipolar or bipolar ablation ([0092]), therefore it naturally follows that the lead wires connected to the microelectrodes are electrically coupled to a power source in order to provide ablation. 
Regarding claim 38, De La Rama discloses (Figs. 33-37) wherein the flexible substrate (tip portion                                 
                                    
                                        
                                            10
                                        
                                        
                                            K
                                        
                                    
                                    )
                                
                             in the expanded state is configured and arranged, in response to contact with intravascular tissue, to conform to the intravascular tissue (Fig. 37). 
Regarding claim 40, De La Rama discloses (Figs. 33-37) wherein the plurality of interactive elements (microelectrodes 196) are deposited onto the flexible substrate (tip portion                                 
                                    
                                        
                                            10
                                        
                                        
                                            K
                                        
                                    
                                    )
                                
                             using a process selected from the group consisting of a printing process, an additive manufacturing process, and a deposition process (as broadly claimed, microelectrodes 196 are added to arms 188, 190, 192, 194).
It should be noted that the “patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (MPEP 2113).
Regarding claim 41, De La Rama discloses (Figs. 33-37) further comprising a plurality of ring electrodes located on the flexible substrate ([0091], enlarged electrodes 198, 200 are ring electrodes). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over De La Rama in view of Beetel et al., (hereinafter ‘Beetel’, U.S. PGPub. No. 2012/0101413).
Regarding claim 35, De La Rama discloses (Figs. 33-37) wherein the plurality of interactive elements (microelectrodes 196) further comprise an energy delivery element (see [0092] for ablation).
De La Rama is silent regarding wherein the plurality of interactive elements further comprises one of a thermocouple, a force sensor, a strain gauge, a strain sensor, a position sensor, and a bio-sensor.
However, in the same field of endeavor, Beetel teaches a similar flexible catheter structure (treatment device 12 including ‘flexible’ elongate shaft 16 as best illustrated in Figs. 3-4) comprising a plurality of interactive elements (energy delivery element(s) 24 in Figs. 1 and 3-7; [0064]-[0066]). Beetel further teaches wherein the plurality of interactive elements (energy delivery element(s) 24 in Figs. 1 and 3-7; [0064]-[0066]) further comprise an energy delivery element and one of a thermocouple, a force sensor, a strain gauge, a strain sensor, a position sensor, and a bio-sensor ([0067], “Additionally, one or more sensors (not shown), such as one or more temperature (e.g., thermocouple, thermistor, etc.), impedance, pressure, optical, flow, chemical or other sensors, may be located proximate to or within the energy delivery element 24 and connected to one or more supply wires (not shown)”). Beetel teaches “a total of two supply wires may be included, in which both wires could transmit the signal from the sensor . 
Claims 39 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over De La Rama in view of De La Rama.
Regarding claim 39, De La Rama discloses all of the limitations of the apparatus according to claim 13, but is silent regarding wherein a density of the plurality of interactive elements is greater at a distal portion of the flexible substrate compared to a proximal portion of the flexible substrate.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus as taught by De La Rama to arrange the of the plurality of interactive elements such that a density of the plurality of interactive elements is greater at a distal portion of the flexible substrate compared to a proximal portion of the flexible substrate, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 42, De La Rama discloses all of the limitations of the apparatus according to claim 13. De La Rama further discloses that “[a]lthough each of the paddle catheters depicted in Figs. 33-42 shows four arms, the paddle could comprise more or fewer arms” ([0091]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the flexible substrate as taught by De La Rama to include any number of struts, including 7 struts, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Response to Arguments
Applicant’s arguments, see pages 9-10, filed August 23rd, 2021, with respect to the rejection(s) of claim(s) 13, 15-16, 34-35, 38, 40 and 42 under 35 U.S.C. 102(a)(1) and claims 14, 39 and 41 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of De La Rama et al., (WO 2014/113612). It is the Examiner’s position that De La Rana discloses each and every limitation of the apparatus according to independent claim 13. See rejection above for further detail. 
Regarding Applicant’s remarks (page 8) directed towards the withdrawal of non-elected species, it appears Applicant is attempting to traverses the rejection, however there is no mechanism to change the originally elected status of traversal. Applicant’s argument that the traversal is on the ground(s) that “the Examiner has further narrowed the claims beyond the reasonable bre” (see page 8 of Applicant’s Remarks) is not persuasive. Claims 36 and 37 were withdrawn from further consideration for being for being drawn to nonelected species (i.e. Species A and H). Therefore, the restriction is made final. See Election Restriction section above for further detail. 
The Drawing objection is withdrawn.
The Double Patenting rejection is maintained. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794